            Case 3:19-cv-00746-SRU Document 1 Filed 05/16/19 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

Angela Barber,
Plaintiff

v.                                                                                 No. 19-cv-746

Norwalk Housing Authority,
Defendant

                                            Complaint

          This suit challenges the Hobson’s choice given to a housing applicant by a

Connecticut housing authority, in the form of a mandatory warrantless and

suspicionless drug test. It seeks an order restoring plaintiff Angela Barber to the

position in which she was–at the top of the defendant’s Section 8 wait list–before

suffering the deprivation of her Fourth Amendment rights.




                                   Jurisdiction and Venue

     1.   The United States District Court has subject matter jurisdiction over this dispute

          by virtue of 28 U.S.C. § 1331, because all of the plaintiff’s claims arise under the

          United States Constitution.

 2.       Venue lies in this judicial district because all of the events giving rise to the

          plaintiffs’ claims occurred in the District of Connecticut. 28 U.S.C. § 1391(b).

 3.       Plaintiff Angela Barber is an adult resident of Connecticut.

 4.       Defendant Norwalk Housing Authority is a municipal housing authority

          organized pursuant to Conn. Gen. Stat. § 8-40, that has the power to sue and be

          sued. Id. § 8-40(a).

 5.       At all times relevant to this suit, the defendant was and is a person acting under


                                                  1
        Case 3:19-cv-00746-SRU Document 1 Filed 05/16/19 Page 2 of 5



      color of state law for purposes of 42 U.S.C. § 1983.




                                               Facts

 6.   By the terms of 24 C.F.R. § 791.102, the defendant is a public housing authority

      that is authorized to administer federal housing programs such as Section 8

      rental assistance, and public housing.

 7.   The Section 8 program is one in which a housing authority pays a portion of a

      tenant’s monthly rent directly to a private landlord on behalf of the tenant.

 8.   Public housing comprises dwellings owned and maintained by a housing

      authority, in which tenants reside and for which they pay a greatly reduced rent

      as compared with market rents.

 9.   The defendant’s Section 8 program did and does have a years-long wait list for

      prospective tenants, and operates a lottery simply to award a small number of

      people spots on that wait list.

10.   In 2012, the defendant duly adopted a revised Admissions and Continued

      Occupancy Plan (ACOP) in conformance with the requirements of the United

      States Department of Housing and Urban Development.

11.   That ACOP, which was in effect at all times relevant to this suit, applies both to

      the defendant’s Section 8 rental assistance program and its public housing

      program.

12.   The defendant’s ACOP mandated that “[a]ll Norwalk Housing Authority housing

      applicants who have been offered housing will be required to submit to drug

      testing.”


                                            2
            Case 3:19-cv-00746-SRU Document 1 Filed 05/16/19 Page 3 of 5



13.   The defendant subsequently abolished its drug testing mandate, but after the

      constitutional injury of the mandate was visited on Ms. Barber.

14.   Ms. Barber is a single mother who applied to the defendant’s Section 8 program.

15.   After years on the waiting list, Ms. Barber reached the top of the defendant’s

      Section 8 wait list in the spring of 2016.

16.   Ms. Barber did and does meet all of the defendant’s criteria for Section 8 tenants.

17.   However, pursuant to its ACOP, the defendant demanded that Ms. Barber submit

      to a drug test before it would grant her Section 8 benefits to which she was

      otherwise entitled.

18.   Believing the test to be unconstitutional and invasive, Ms. Barber declined to

      submit to the drug test.

19.   The defendant thereafter notified her that she was “not eligible to receive a

      Section 8 Housing Choice Voucher because [she] . . . failed to submit to a drug

      test.”

20.   The defendant also struck Ms. Barber’s name from the Section 8 wait list, which

      had taken her years to reach the top of, because she declined to submit to the

      drug test.

21.   Ms. Barber did and does want to participate in the defendant’s Section 8

      program, and did and does meet all of its lawful eligibility requirements.

22.   However, when Ms. Barber attempted to get back on the list after being stricken,

      the defendant notified her that the list was closed and she could not be added to

      it.




                                             3
        Case 3:19-cv-00746-SRU Document 1 Filed 05/16/19 Page 4 of 5




                   Count One: Violation of the Fourth Amendment

23.   By refusing Ms. Barber the housing benefits to which she was otherwise entitled

      for her unwillingness to waive her right against a warrantless, suspicionless

      search in the form of a drug test, the defendant violated the Fourth Amendment

      to the United States Constitution.



                   Count Two: Violation of the Fourth Amendment

24.   By striking Ms. Barber from its Section 8 wait list because she refused to submit

      to a warrantless, suspicionless search in the form of a drug test, the defendant

      violated the Fourth Amendment to the United States Constitution.



                                     Request for Relief

25.   Accordingly, Ms. Barber is entitled to:

      (a) an injunction restoring her to where she would have been had she not

         undergone the unconstitutional injury, that is, the top of the defendant’s

         Section 8 wait list;

      (b) damages for having suffered a violation of her Fourth Amendment rights;

      (c) an order mandating the defendant to reimburse her attorney fees and

         litigation costs, in accordance with 42 U.S.C. § 1988; and

      (d) any other relief that the Court deems fit.

26.   Ms. Barber requests a jury trial on any material dispute of fact.



                            (signature follows on next page)


                                             4
Case 3:19-cv-00746-SRU Document 1 Filed 05/16/19 Page 5 of 5




                                      /s/ Dan Barrett
                                     Dan Barrett (# ct29816)
                                  ACLU Foundation of Connecticut
                                   765 Asylum Avenue, 1st Floor
                                        Hartford, CT 06105
                                          (860) 471-8471
                                       e-filings@acluct.org


                                     Counsel for Angela Barber




                             5
